BOK FINANCIAL 401(k) PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE DECEMBER 31, 2009 and 2008 WITH INDEPENDENT AUDITORS' REPORT CONTENTS Independent Auditors' Report 1 Statements of Net Assets Available for Benefits December 31, 2009 and 2008 2 Statement of Changes in Net Assets Available for Benefits Year ended December 31, 2009 3 Notes to Financial Statements 4 Supplemental Schedule: Form 5500 Schedule H; Line 4i – Schedule of Assets (Held at End of Year) December 31, 2009 12 INDEPENDENT AUDITORS' REPORT The Plan Administrative Committee BOK Financial 401(k) Plan We have audited the accompanying statements of net assets available for benefits of BOK Financial 401(k) Plan (the Plan) as of December 31, 2009 and 2008, and the related statement of changes in net assets available for benefits for the year ended December 31, 2009.These financial statements are the responsibility of the Plan's management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2009 and 2008, and the changes in net assets available for benefits for the year ended December 31, 2009, in conformity with U. S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole.The supplemental Schedule of Assets (held at end of year) as of December31, 2009, is presented for the purpose of additional analysis and is not a required part of the basic financial statements, but is supplementary information required by the United States Department of Labor's Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan's management.The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/HOGANTAYLOR LLP June 28, 2010 - 1 - BOK FINANCIAL 401(k) PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS December 31, 2009 and 2008 Assets Investments, at fair value (See Note 3) $ $ Cash Employer contribution receivable Due from broker Accrued interest receivable Total assets Liabilities Due to broker Excess contributions payable Total liabilities Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for plan benefits $ $ See notes to financial statements. - 2 - BOK FINANCIAL 401(k) PLAN STATEMENT OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, 2009 Investment income: Net appreciation in value of investments $ Interest and dividends Total investment income Contributions: Participants Employer Rollovers Total contributions Deductions from net assets: Benefit payments Administrative expenses Total deductions Net increase Net assets available for benefits: Beginning of year End of year $ See notes to financial statements. - 3 - BOK FINANCIAL 401(k) PLAN NOTES TO FINANCIAL STATEMENTS December 31, 2009 and 2008 Note 1 – Description of Plan The following description of the BOK Financial 401(k) Plan (the Plan) provides only general information. Participants should refer to the Summary Plan Description or the Plan document for a more complete description of the Plan's provisions. General The Plan is a defined contribution plan covering all employees of BOK Financial Corporation (BOKF) and its subsidiaries and affiliates (collectively, the Employer or Company). An eligible employee may enter the Plan on the first day of the month following the date the employee has completed one full month of service. All new eligible employees are automatically enrolled in the Plan at a 3% contribution rate unless the employee designates on the enrollment form not to participate or to participate at another allowable contribution rate. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974, as amended (ERISA). Bank of Oklahoma N.A. (Plan Administrator), subsidiary of BOKF, holds and manages the assets of the Plan, maintains participant account records and makes distributions to Plan participants. Effective October 6, 2008, the Company amended its existing BOK Financial Thrift Plan for Salaried Employees by adopting the Bank of Oklahoma, N.A. Defined Contribution Prototype Plan and Trust as a restated plan and combined with the BOK Financial Thrift Plan for Hourly Employees to form the Plan. Contributions Participants may elect to contribute a percentage of their compensation up to the maximum allowable by federal regulation (up to $16,500 in 2009) on a pre-tax basis pursuant to a salary reduction agreement filed with the Plan Administrator. In addition, participants may make after-tax contributions, which shall not exceed 6% of each participant's compensation; however, the combination of pre-tax and after-tax contributions cannot be more than the annual legal limit on the total amount that may be contributed to this type of plan (up to $16,500 in 2009). Participants may also make Roth 401(k) contributions to the Plan not to exceed the annual legal limit. Participants who attained age 50 on or before December 31, 2009, were allowed to make a pre-tax catch-up contribution of an additional $5,500 above the maximum allowable by federal regulation. Participants may elect investment in any of 11 registered investment companies, the Bank of Oklahoma, N.A. Managed Allocation Portfolios (MAP) Target Funds which are collective investment funds, the Bank of Oklahoma, N.A. Strategic Allocation Fund (SAF) which is a collective investment fund, and BOKF Common Stock.Participants may also elect a self-directed option that allows them to invest in a variety of marketable securities in accordance with the Plan document.During 2009, the Company approved the replacement of the Cavanal Hill Intermediate Bond Fund with the existing Pimco Total Return Institutional Fund. - 4 - The Employer makes a matching contribution to the Plan in either cash or in shares of BOKF Common Stock. In 2009, the entire matching contribution of $12,665,602 was made in cash. For each dollar of a participant's contribution, up to 6% of compensation per pay period, based on the participant's years of service, the Employer makes a matching contribution that increases as follows: Years of Service Matching Percentage Less than four years 50 % Four to nine years % Ten to fourteen years % Fifteen or more years % Matching contributions for the 2009 plan year are limited to a maximum of $29,400 based on the participant's years of service and the Internal Revenue Code annual compensation limit. The Company also makes a special contribution for participants making less than $40,000. This special contribution (Qualified Non-Elective Contribution) is $750 for participants making less than $30,000 and phases out for participants making $30,000 to $40,000.The aggregate special contribution for the 2009 plan year was $1,000,400. The Employer may, at its sole discretion, make an additional discretionary contribution to the Plan. There was no discretionary contribution in 2009. Participant accounts Each participant's account is credited with the participant's contribution and allocations of (a) the Employer's contribution and (b) Plan earnings and charged with administrative expenses, if applicable. Allocations are based on participant earnings or account balances, as defined by the Plan. The benefit to which a participant is entitled is the benefit that can be provided from the participant's vested account. Vesting Participants vest in Employer matching contributions based upon years of service, as defined by the Plan. Participants are 100% vested upon completion of five years of service and are immediately vested in their deferred (pre-tax), Roth 401(k) and after-tax contributions, and the actual earnings thereon. Participant loans Participants may borrow against their accounts in amounts of not less than $1,000 and not to exceed the lesser of $50,000 or 50% of the participant's vested account balance. Loans will bear interest based on the current banking prime rate when the loan is requested and may not exceed a five-year term, unless the proceeds are used to acquire the primary residence of the participant, in which case the maximum term may be 25 years. Repayment is made by payroll withholdings, and the maximum number of loans a participant may have outstanding at one time is two. The loans are secured by the balance in the participant's account. Interest rates are based on the Chase prime rate and range from 3.25% to 11% at December 31, 2009. Payment of benefits A participant, who terminates employment with a vested account balance of less than $1,000, including rollover contributions, will receive a lump-sum payment. If the participant's vested balance exceeds - 5 - $1,000, but is less than $5,000 (including rollover contributions), and the participant has not elected to receive payment directly, transfer to another eligible retirement plan or a direct rollover, the Plan will pay the distribution in a direct rollover to an individual retirement account designated by the Plan Administrator. Balances over $5,000 are not distributed without the participant's consent. Forfeitures At December 31, 2009 and 2008, $3,170 and $108,519, respectively, of investments at fair value in the statements of net assets available for benefits represented unallocated forfeitures. Such amounts are invested in the Cavanal Hill Cash management Fund.These accounts are first used to pay for administrative expenses and any remaining amounts are used to reduce future employer contributions.The Employer paid all such eligible administrative expenses in 2009; therefore, the forfeited nonvested account balances of $214,868 were used to reduce employer contributions. Plan termination The Employer expects to continue the Plan indefinitely. However, the Employer reserves the right to discontinue the Plan or to amend the Plan, in whole or in part, from time-to-time. In the event of Plan termination, participants will become 100% vested in their accounts. Note 2 – Summary of Significant Accounting Policies Basis of accounting The financial statements of the Plan are prepared on the accrual basis of accounting. Benefit payments are recorded when paid. Administrative expenses The participants pay loan origination fees and fees related to self-directed common stocks, bonds and registered investment companies.The Employer pays all other administrative expenses, which were $716,798 in 2009. Excess contributions payable As of December 31, 2009 and 2008, the Plan recorded liabilities of $33,124 and $1,416, respectively, related to contributions in excess of amounts allowed by the Internal Revenue Service.The amounts payable at December 31, 2009, will be refunded to participants by December 31, 2010, as required by the Internal Revenue Code.The amounts payable to participants as of December 31, 2008 were refunded by December 31, 2009. Investment valuation and income recognition Investments are reported at fair value.Fair value is the price that would be received to sell the investment in an orderly transaction between market participants at the measurement date.See Note 3 for discussion of fair value measurements. Purchases and sales of securities are recorded on a trade-date basis. Dividend income is recorded on the ex-dividend date. Interest income is recorded on the accrual basis. - 6 - As described in Accounting Standards Codification (ASC) 962, Plan Accounting – Defined Contribution Pension Plans (formerly Financial Accounting Standards Board Staff Position, AAG INV-1 and SOP 94-4-1, Reporting of Fully Benefit-Responsive Investment Contracts Held by Certain Investment Companies Subject to the AICPA Investment Company Guide and Defined-Contribution Health and Welfare and Pension Plans), investment contracts held by a defined-contribution plan are required to be reported at fair value.However, contract value is the relevant measurement attribute for that portion of the net assets available for benefits of a defined-contribution plan attributable to fully benefit-responsive contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan.Contract value represents contributions made, plus earnings, less withdrawals and administrative expenses.The Plan's investments include the SEI Stable Asset Fund, a collective trust that invests in a variety of fully benefit-responsive investment contracts.The statements of net assets available for benefits present the fair value of the SEI Stable Asset Fund and the adjustment from fair value to contract value, and the statement of changes in net assets available for benefits excludes the changes in fair value for the SEI Stable Asset Fund. Use of estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates that affect the amounts reported in the financial statements and accompanying notes. Actual results could differ from those estimates. Reclassifications Certain prior year amounts have been reclassified to conform with the 2009 presentation. Note 3 – Investments Investments representing 5% or more of plan net assets The following presents investments at fair value that represent 5% or more of the Plan's net assets: December 31, BOKF Common Stock Fund $ $ Cavanal Hill Cash Management Fund Cavanal Hill Intermediate Bond Fund - SEI Stable Asset Fund* Neuberger and Berman Genesis Trust Fund Dodge and Cox Stock Fund Vanguard Institutional Index Pimco Total Return Institutional Fund - Investments that represent less than 5% in 2009 and 2008 Total investments Adjustment from fair value to contract value for SEI Stable Asset Fund $ $ * SEI Stable Asset Fund at contract value was $12,900,128 and $12,669,426 at December 31, 2009 and 2008, respectively. - 7 - The Plan's investments are held by a bank-administered trust fund at Bank of Oklahoma, N.A. Trust Division (the Trustee). During 2009, the Plan's investments (including investments purchased and sold, as well as held during the year) appreciated in fair value as follows: Net Appreciation in Fair Value of Investments BOKF Common Stock Fund $ Registered investment companies Self-directed common stocks Self-directed registered investment companies Self-directed bonds Collective investment trusts $ Participants should refer to the fund prospectus or other investment document for information on a fund's investment risk, objective, fees and expenses. Fair value of financial instruments ASC 820, Fair Value Measurements (formerly FASB 157), defines fair value, establishes a consistent framework for measuring fair value and establishes a fair-value hierarchy based on the observability of inputs used to ensure fair value.These different levels of valuation hierarchy are described below: · Level 1 –Quoted prices in active markets for identical, unrestricted assets or liabilities; · Level 2 –Quoted prices for similar assets or liabilities in active markets or inputs other than quoted prices that are observable; and · Level 3 –Significant unobservable prices or inputs. Following is a description of the valuation methodologies used for assets measured at fair value: BOKF common stock, other common stocks and bonds:Valued at the closing price reported on the active market on which the individual securities are traded. Registered investment companies:Valued at the net asset value (NAV) of shares held by the Plan at year end. Collective investment trusts:Valued at the NAV of shares held by the Plan at year end.The NAV is provided by the collective investment trusts' trustee, which is Bank of Oklahoma, N.A., and is derived from market quotes for identical assets. Stable asset fund:Fair value is determined by the independent fund manager, which is derived from quoted prices for similar assets or liabilities in active markets or other observable quoted prices. Participant loans:Valued at amortized cost, which approximates fair value. - 8 - The following table sets forth by level, within the fair value hierarchy, the Plan's assets at fair value at December 31, 2009: Assets at Fair Value as of December 31, 2009 Level 1 Level 2 Level 3 Total BOKF common stock fund, other commons stocks, bonds and registered investment companies $ $
